Case 4:12-cr-00200-SDJ-CAN Document 89 Filed 07/07/20 Page 1 of 3 PageID #: 209



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 UNITED STATES OF AMERICA,                        §
                                                  §
                Plaintiff,                        §
 v.                                               §
                                                  §     CRIMINAL ACTION NO. 4:12-CR-200
 WILLIAM BRYAN BENNETT,                           §
                                                  §
                Defendant.                        §


                            REPORT AND RECOMMENDATION
                         OF UNITED STATES MAGISTRATE JUDGE

        Now before the Court is the request for revocation of Defendant’s supervised release. After

 the District Judge referred the matter to this Court for a report and recommendation, the Court

 conducted a hearing on June 16, 2020, to determine whether Defendant violated his supervised

 release. Defendant was represented by Frank Henderson. The Government was represented by

 Stevan Buys.

        William Bryan Bennett was sentenced on September 12, 2013, before The Honorable

 Marcia A. Crone of the Eastern District of Texas after pleading guilty to the offense of Felon in

 Possession of a Firearm, a Class C felony. This offense carried a statutory maximum imprisonment

 term of not more than ten years. The guideline imprisonment range, based on a total offense level

 of 18 and a criminal history category of V, was 51 to 63 months. William Bryan Bennett was

 subsequently sentenced to 63 months imprisonment, followed by 3 years of supervised release

 subject to the standard conditions of release, plus special conditions to include access to any

 requested financial information and participate in a program of testing and treatment for drug

 abuse. On June 23, 2017, William Bryan Bennett completed his period of imprisonment and began

 service of the supervision term. On January 29, 2019, this case was reassigned to The Honorable


 REPORT AND RECOMMENDATION – Page 1
Case 4:12-cr-00200-SDJ-CAN Document 89 Filed 07/07/20 Page 2 of 3 PageID #: 210



 Amos L. Mazzant, U.S. District Judge for the Eastern District of Texas. On March 31, 2020, this

 case was further reassigned to The Honorable Sean D. Jordan, U.S. District Judge for the Eastern

 District of Texas.

        On August 6, 2019, the U.S. Probation Officer executed a Petition for Warrant or Summons

 for Offender Under Supervision [Dkt. 72, Sealed]. The Petition asserted that Defendant violated

 three (3) conditions of supervision, as follows: (1) the defendant shall not commit another federal,

 state, or local crime; (2) the defendant shall refrain from excessive use of alcohol and shall not

 purchase, possess, use, distribute, or administer any controlled substance or any paraphernalia

 related to any controlled substances, except as prescribed by a physician; and (3) the defendant

 must reside in a Residential Reentry Center or similar facility, in a community corrections

 component, for a period of 180 days to commence immediately. The defendant shall abide by the

 rules and regulations of the center and pay subsistence according to the U.S. Bureau of Prison’s

 guidelines.

        The Petition alleges that Defendant committed the following acts: (1) On July 18, 2019,

 the defendant was arrested by an officer with the Winnsboro Police Department for Failing to

 Identify Giving False/Fictitious Information; (2) The defendant submitted urine samples that tested

 positive for methamphetamine on September 18, 2018; December 18, 2018; March 13, 2019;

 March 20, 2019 and April 3, 2019; and (3) On July 17, 2019, the defendant absconded from the

 residential reentry center.

        Prior to the Government putting on its case, Defendant entered a plea of true to

 allegations 1 and 3 of the Petition. The Government dismissed allegation 2. Having considered

 the Petition and the plea of true to allegations 1 and 3, the Court finds that Defendant did violate

 his conditions of supervised release.



 REPORT AND RECOMMENDATION – Page 2
Case 4:12-cr-00200-SDJ-CAN Document 89 Filed 07/07/20 Page 3 of 3 PageID #: 211



        Defendant waived his right to allocute before the District Judge and his right to object to

 the report and recommendation of this Court.

                                        RECOMMENDATION

        Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

 supervised release be revoked and that he be committed to the custody of the Bureau of Prisons to

 be imprisoned for a term of twelve (12) months and one (1) day, to include the unserved

 community confinement time of one-hundred-and-thirty-two (132) days, with a term of supervised

 release of six (6) months to follow.

        The Court further recommends the imposition of the standard conditions adopted by the

 Court and the re-imposition of special conditions originally imposed by the Court: (1) You must

 participate in a program of testing and treatment for substance abuse and follow the rules and

 regulations of that program until discharged. The probation officer, in consultation with the

 treatment provider, will supervise your participation in the program. You must pay any cost

 associated with treatment and testing; (2) You must participate in any combination of psychiatric,

 psychological, or mental health treatment programs, and follow the rules and regulations of that

 program, until discharged. The probation officer, in consultation with the treatment provider, will

 supervise your participation in the program. You must pay any cost associated with treatment and

 testing; (3) You must take all mental health medications that are prescribed by your treating

 physician.

        The Court also recommends that Defendant be housed in a Bureau of Prisons facility in El

 Reno, if appropriate.    SIGNED this 7th day of July, 2020.




                                                     ___________________________________
 REPORT AND RECOMMENDATION – Page 3                  Christine A. Nowak
                                                     UNITED STATES MAGISTRATE JUDGE
